Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11069681 (hereinafter Pat-81). Although the claims at issue are not identical, they are not patentably distinct from each other:

Regarding claim 1. The claim 11 of Pat-81 discloses the claim 1.

Regarding claim 2. The claim 11 of Pat-81 discloses the claim 2.

Regarding claim 6. The claims 11 and 13 of Pat-81 discloses the claim 6.

Regarding claim 13. The claims 1 and 10 of Pat-81 discloses the claim 13.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11069681 (hereinafter Pat-81) in view of Bhuwalka (US 20170256609).

Regarding claim 17. The claims 16 and 18 of Pat-81 discloses the claim 17 except the first nanosheet having a shortest length in the first direction from among the plurality of nanosheets.
But Fig 34 of Bhuwalka discloses the first nanosheet 127 having a shortest length in the first direction from among the plurality of nanosheets 127/128/129.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims 16 and 18 of Pat-81 to have the Bhuwalka’s feature for the purpose of preventing current reduction in the channels.

Allowable Subject Matter
Claims 1-20 would be allowable if overcome the nonstatutory double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a composition of the compound semiconductor layer in the first nanosheet is different from a composition of the compound semiconductor layer in others of the plurality of nanosheets.”

Regarding claim 13. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a composition of the compound semiconductor layer in the first nanosheet is different from a composition of each of the compound semiconductor layer in the second nanosheet and the third nanosheet.”

Regarding claim 17. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the second nanosheet and the third nanosheet having a same length in the first direction, and a composition of the compound semiconductor layer in the first nanosheet is different from a composition of each of the compound semiconductor layer in the second nanosheet and the third nanosheet.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826